DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuchman et al. (US Pub 2015/0227941).
Regarding claim 1, Tuchman discloses a method for providing automated support services by utilizing artificial intelligence, the method being implemented by at least one processor, the method comprising: receiving, by the at least one processor via a graphical user interface, at least one request from a user (para 0062, 0071); parsing, by the at least one processor using syntax analysis, the at least one request (para 0030, 0062, 0072, 0077); identifying, by the at least one processor from the parsed at least one request, at least one factor by using at least one model, the at least one factor including at least one from among a request context and a request sentiment (para 0036, 0047, 0062); associating, by the at least one processor, the at least one request with a category corresponding to the at least one factor (0036, 0062, 0071); determining, by the at least one processor using the at least one model, whether the at least one request can be automatically resolved based on the at least one factor and the category (para 0036, 0062); and initiating, by the at least one processor, at least one action based on a result of the determining (para 0063, 0173).
Regarding claim 2, Tuchman discloses wherein the at least one request relates to a support service inquiry corresponding to at least one from among an issue and a task (para 0035, 0077).
Regarding claim 3, Tuchman discloses further comprising: compiling, by the at least one processor, status data when the at least one request is received from the user, the status data including at least one from among network data, storage data, server data, application data, and local machine data; and associating, by the at least one processor, the status data with the at least one request (para 0086-0087).
Regarding claim 4, Tuchman discloses further comprising: identifying, by the at least one processor using the at least one model, at least one self-help resource based on a predetermined rule and the at least one factor, the at least one self-help resource including at least one from among an instructional video, an instructional electronic document, and a hyperlink (para 0085, 0171); transmitting, by the at least one processor via a communication interface, the at least one self-help resource to the user in response to the at least one request; and updating, by the at least one processor, the at least one request with information relating to the identified at least one self-help resource (para 0034, 0085, 0171).
Regarding claim 5, Tuchman discloses further comprising: determining, by the at least one processor using the at least one model, whether a live agent is required to resolve the at least one request based on the at least one factor; transmitting, by the at least one processor via a communication interface, the at least one request to the live agent based on a result of the determining (para 0031, 0083); and receiving, by the at least one processor via the communication interface, an indication from the live agent that the at least one request has been resolved, the indication including a live agent action (para 0105).
Regarding claim 6, Tuchman discloses further comprising: identifying, by the at least one processor using the at least one model, at least one new request (para 0071), the at least one new request including a new factor that is equivalent to the at least one factor; and initiating, by the at least one processor, the live agent action to resolve the at least one new request (para 0043, 0177).
Regarding claim 7, Tuchman discloses further comprising: determining, by the at least one processor using the at least one model, whether additional information is required from the user to automatically resolve the at least one request; and transmitting, by the at least one processor based on a result of the determining, a notification to the user via a communication interface, the notification including an email notification requesting the additional information (para 0152-0153).
Regarding claim 8, Tuchman discloses further comprising: generating, by the at least one processor, a support ticket, the support ticket relating to an interaction between the user and a support provider; generating, by the at least one processor, an identifier; and associating, by the at least one processor, the identifier and the at least one request with the support ticket (para 0034, 0105).
Regarding claim 9, Tuchman discloses wherein the at least one model includes at least one from among a machine learning model, a mathematical model, a process model, and a data model (para 0048, 0094).
Regarding claim 10, Tuchman discloses wherein the syntax analysis includes at least one natural language processing technique that relates to automatic manipulation of natural language by computer software (0030).
Regarding claim 11, see rejection of claim 1.
Regarding claim 12, see rejection of claim 2.
Regarding claim 13, see rejection of claim 3.
Regarding claim 14, see rejection of claim 4.
Regarding claim 15, see rejection of claim 5.
Regarding claim 16, see rejection of claim 6.
Regarding claim 17, see rejection of claim 7.
Regarding claim 18, see rejection of claim 8.
Regarding claim 19, see rejection of claim 9.
Regarding claim 20, see rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652